Exhibit 10(a)100

SUMMARY OF EXECUTIVE OFFICER AND DIRECTOR COMPENSATION

The following is a description of certain compensation arrangements of named
executive officers and members of the Board of Directors of Entergy Corporation
(the "Company") in effect as of December 31, 2004.

Compensation of Executive Officers

Annual Base Salary

As of December 31, 2004, the base salaries for the named executive officers of
the Company were:

E Renae Conley

$ 349,000

Leo P Denault

$ 500,000

Joseph F Domino

$ 276,500

J Wayne Leonard

$ 1,100,000

Hugh T McDonald

$ 282,000

Daniel F Packer

$ 263,000

Mark T Savoff

$ 500,000

Carolyn C Shanks

$ 276,000

Robert D Sloan

$ 432,600

Richard J Smith

$ 500,000

Gary J Taylor

$ 420,000

 

Annual Incentive Bonus

The Company's executive officers participate in the Executive Annual Incentive
Plan ("EAIP"). The EAIP is designed to reward management for attainment of
short-term performance targets. These include but are not limited to:

improvement in earnings per share, operating cash flows, control of operation
and maintenance costs, safety, and customer satisfaction



The measures have varying weights and are specifically tailored to each
executive's responsibilities.



Non-Employee Director Compensation

Directors who are Entergy officers do not receive any fixed fee for service as a
director. Non-employee directors are compensated through a combination of cash
payments such as attendance fees and a stipend for serving as committee
chairmen, equity-based compensation, benefits and reimbursements. Entergy's
Chairman of the Board also receives compensation for service in this capacity.

Cash Compensation

Attendance Fees

Each non-employee director receives a fee of $1,500 for attendance at Board
meetings, $1,000 for attendance at committee meetings scheduled in conjunction
with Board meetings and $2,000 for attendance at committee meetings not
scheduled in conjunction with a Board meeting. If a director attends a meeting
of a committee on which that director does not serve as a member, he or she
receives one-half of the fee of an attending member. Directors also receive
$1,000 for participation in any inspection trip or conference not held in
conjunction with a Board or committee meeting. Directors receive only one-half
the fees set forth above for telephone attendance at Board or committee
meetings.



Chairmanships

The committee chairpersons of the Audit Committee and Nuclear Committee are paid
an additional $10,000 annually, and the committee chairpersons of the Executive
Committee, Personnel Committee, Corporate Governance Committee and Finance
Committee are paid an additional $5,000 annually.



Quarterly Payments

Each calendar quarter, Entergy makes a cash payment to all non-employee
directors equaling the value of 75 shares.



Deferral of Cash Compensation

Any director may elect to defer payment of some or all of the cash compensation
that would otherwise become due to him or her in a given calendar year. This
election must be made in the calendar year preceding the year in which the
director is to receive payments. Payment of deferred amounts is made in one or
more annual installments as selected in the discretion of the director. All
deferrals are subject to applicable deferral elections. Post-2004 deferrals of
cash compensation are subject to the requirements of Internal Revenue Code
Section 409A.



Benefits

The non-employee Directors have the opportunity to receive annually an executive
physical examination either from their local physician or at the Mayo Clinic's
Jacksonville, Florida location. The Corporation will pay the cost of the
physical examination, and, if at Mayo, travel and living expenses. Non-employee
Directors are reimbursed for all normal travel and expenses associated with
attending Board and committee meetings as well as inspection trips and
conferences associated with their Board duties and spousal travel to certain
Board functions, including a "gross up" payment to cover taxes incurred on
reimbursement of spousal travel. The Company purchases several types of
insurance for the benefit of its non-employee directors, including director and
officer liability insurance, life insurance, accidental death and dismemberment
insurance, personal accident insurance, and additional coverage if the accident
occurs in an aircraft owned by the Company. Outside directors are also eligible
to purchase, on an after-tax basis, medical coverage comparable to that provided
under the Company's Medical Plan.



Compensation for Chairman of Board

In 2004, Robert v.d. Luft was paid $200,000 plus 20,000 stock options (granted
at market price) to serve as Chairman of the Board. In addition, the Company
provides, at its expense, financial counseling services for Mr. Luft on the same
terms and conditions that it provides those services to executive officers of
the Company. Finally, as an outside director, Mr. Luft receives the compensation
and benefits described above.